DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 9/27/2021 has been entered. Amended Claims 1, 2, 3, 6, 9 and 15-18 have been noted. The amendment has overcome the specification objection previously set forth - that specification objection has been withdrawn accordingly. The amendment has failed to overcome all of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1-20 are currently pending while Claim 8 is withdrawn. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “have different color hues themselves” (with reference to the coated films) which is considered indefinite because it is unclear what “different” is relative to in this context since the coated films themselves could have different colors hues from (at least) the color of the tank, different colors hues from the colors in other films, different colors hues from colors within a 
	Claims 11, 13 and 16 are rejected due to their dependency on Claim 3.
	Claim 9 recites the limitation “have different color hues themselves” (with reference to the coated films) which is considered indefinite because it is unclear what “different” is relative to in this context since the coated films themselves could have different colors hues from (at least) the color of the tank, different colors hues from the colors in other films, different colors hues from colors within a common film or different colors hues from some other element. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2012/0297621 A1) (hereinafter “Kuo”) in view of Claydon et al. (US 5,699,932) (hereinafter “Claydon”). 
	Regarding Claim 1, Kuo teaches of an exterior case (22) for a hot water unit, which is formed by using a metal sheet part and is used to accommodate a hot water device (12) for generating or storing hot water therein (see at least [0019]-[0021] and Figs. 1, 4) the exterior case, comprising:
	coated films (120) (see at least [0032] and Fig. 2-4);
	wherein the coated films include an ink-jet printing layer (via “on-line inkjet printing”) and the ink-jet printing layer represents at least any of letters, symbols, figures, and patterns (see at least [0032] and Figs. 2-4).
	Kuo fails to explicitly teach of a stepped pressed portion that is obtained by the metal sheet part being partially formed into a concave shape or a convex shape, that the coated films are provided on a bottom surface and a side wall surface of the stepped pressed portion or provided on a top surface and the side wall surface of the stepped pressed portion, and that the ink-jet printing layer is positioned at a region with a step difference from other regions in the metal sheet part.
	Claydon discloses a relatable metal exterior casing (Fig. 17) that may be used to form a “metal container” (see at least Abstract and Figs. 2, 3 and 17). Claydon teaches that the casing comprises a stepped pressed portion (“panel” (13) that is adjacent to “groove” (12)) that is obtained by the metal sheet casing being partially formed into a concave shape or a convex shape (“convex” - see at least Col. 5 lines 1-21 and Figs. 2, 3 and 17). Claydon also teaches of applying a printed film “logo” onto the stepped pressed portion (13) such that the printed film “logo” is disposed on a top surface of the stepped pressed portion (central flat surface of stepped press portion (13) that the center of the “logo” is disposed on as shown in Fig. 17) and a side wall surface of the stepped pressed portion (convex portion of stepped press portion (13) adjacent to “groove” (12) that the edge of the “logo” is disposed on as shown in Fig. 17). Thus, Claydon teaches that the printed layer of the “logo” is positioned at a region with a step difference from other regions in the metal sheet part (the printed layer of the “logo” is positioned offset from at least “groove” (12) in the outer radial direction and accordingly has a “step difference” relative to groove (12)). Claydon teaches that stepped pressed portions of this type are advantageous because they “strengthen” the casing (see at least Col. 2 lines 28-42) and that it is advantageous to apply the printed layer of the “logo” onto the stepped pressed portion because doing so emphasizes “features of decoration” of the logo and may be used to “assist recognition of the blind” (see at least Col. 2 lines 28-42, Col. 7 lines 38-46 and Fig. 17).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the exterior case taught by Kuo which already displays information on the side of the casing via the coated films by disposing the displayed information on a convex stepped pressed portion as taught by Claydon. Doing so would have enhanced the strength of the casing (via the structure of the stepped pressed portion) and would have emphasized “features of decoration” of the coated films such that it would be easier for a visually impaired user to see. Note that such modification would have necessarily resulted a configuration wherein the coated films already taught by Kuo would be provided on a top surface and a side wall surface of a stepped pressed portion as taught by Claydon. Thus, such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 2, Kuo also teaches that the metal sheet part comprises an exterior case main body with at least one surface formed as an opening portion (137) (see at least [0036] and Figs. 1, 4); and of a cover body (the body of element (14) as shown in Fig. 1 that covers the opening that element (24) is disposed through) that is attached to the exterior case main body such that the cover body blocks the opening portion (see at least [0021] and Fig. 1), and the combination of Kuo and Claydon also teaches that the stepped press portion and the coated films, including the ink-jet printing layer, are provided on the exterior case main body (see at least Fig. 4 of Kuo, Fig. 17 of Claydon and the rejection for Claim 1). The combination of Kuo and Claydon accordingly meets the limitations of Claim 2 as claimed. 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo also teaches that the coated films themselves have a different color hue than (at least) the “color coat” of the tank since the coated films comprise readable words and a clear coat (see at least [0009] and Figs. 2-4). The combination of Kuo and Claydon accordingly meets the limitations of Claim 3 as claimed (see at least [0009] of Kuo and the rejection for Claim 1).

	Regarding Claim 4, the combination of Kuo and Claydon also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of the stepped pressed portion (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of the stepped pressed portion in the combined apparatus (see at least [0009] and Figs. 2-4 of Kuo and the rejection for Claim 1).

	Regarding Claim 5, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claim 6, Claydon also teaches that the stepped pressed portion represents letters, symbols, figures, or patterns in a three-dimensional manner (As is evident from the stepped pressed portion (13) and the letters of the “logo” thereon being convex relative to (at least) groove (12). Thus, the letters of the logo on the convex stepped pressed portion are not displayed in a two-dimensional manner but are rather displayed in a three-dimensional manner over the arc formed by the convex shape of the stepped pressed portion. See at least Col. 5 lines 1-21 and Figs. 2, 3 and 17 of Claydon and the rejection for Claim 1 above). 

	Regarding Claim 7: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Claydon teaches the exterior case for a hot water unit according to claim 1 (see the rejection for Claim 1). Thus, the combination of Kuo and Claydon accordingly teach of a water unit that comprises the exterior case for a hot water unit “according to claim 1” as claimed (see the rejection for Claim 1 above). 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo also teaches that the coated films themselves have a different color hue than (at least) the “color coat” of the tank since the coated films comprise readable words and a clear coat (see at least [0009] and Figs. 2-4). The combination of Kuo and Claydon accordingly meets the limitations of Claim 3 as claimed (see at least [0009] of Kuo and the rejection for Claim 1).

	Regarding Claims 10 and 11, the combination of Kuo and Claydon also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of the stepped pressed portion (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of the stepped pressed portion in the combined apparatus (see at least [0009] and Figs. 2-4 of Kuo and the rejection for Claim 1).

	Regarding Claims 12-14, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claim 15-18, Claydon also teaches that the stepped pressed portion represents letters, symbols, figures, or patterns in a three-dimensional manner (As is evident from the stepped pressed portion (13) and the letters of the “logo” thereon being convex relative to (at least) groove (12). Thus, the letters of the logo on the convex stepped pressed portion are not displayed in a two-dimensional manner but are rather displayed in a three-dimensional manner over the arc formed by the convex shape of the stepped pressed portion. See at least Col. 5 lines 1-21 and Figs. 2, 3 and 17 of Claydon and the rejection for Claim 1 above). 

	Regarding Claims 19 and 20: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Claydon teaches the exterior case for a hot water unit according to Claims 2 and 3 respectively (see the rejections for Claims 2 and 3). Thus, the combination of Kuo and Claydon accordingly teach of a water unit that comprises the exterior case for a hot water unit according to claim 2 (as claimed in Claim 19) and according to claim 3 (as claimed in Claim 20) (see the rejections for Claims 2 and 3 above). 

Response to Arguments
The arguments filed 9/27/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US 2004/0112887 A1) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762